DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claim 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/7/2022.
3.	Applicant’s election without traverse of Group 1 in the reply filed on 2/7/2022 is acknowledged.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kingston et al (US 6,230,492).

at least one threaded drive system (126, 130, 142, 138, 140) configured to convert a drive-side rotary motion into a translatory motion; and 
a piston/cylinder unit (106) actuatable by the threaded drive system for hydraulic brake pressure generation; 
wherein the threaded drive system includes: 
a spindle nut (126) which is rotatable via an electric motor (102); 
a spindle (130) which cooperates with a thread (130, Fig. 6; Col. 6, lines 38-39) of the spindle nut so that the spindle is axially displaced with a rotation of the spindle nut; 
a hydraulic piston (142) of the piston/cylinder unit; 
a housing (110, 112) of the piston/cylinder unit which at least partially surrounds the spindle, the spindle nut and the hydraulic piston; and 
an anti-twist protection (138, 140) via which the spindle is secured against twisting during a rotation of the spindle nut, wherein the anti-twist protection includes a torque support (138) which is configured at the hydraulic piston and engages in an axial recess (140) of the housing, the recess forming a sliding surface for the torque support of the hydraulic piston (Fig. 6; Col. 6, lines 44-46).
As per claim 10, Kingston et al discloses a vehicle (Abstract), comprising: 
a hydraulic braking system (Abstract); and 
an electromechanical brake pressure generator (Title) for the hydraulic braking system, the electromechanical brake pressure generator including: 

a piston/cylinder unit (106) actuatable by the threaded drive system for hydraulic brake pressure generation; 
wherein the threaded drive system includes: 
a spindle nut (126) which is rotatable via an electric motor (102); 
a spindle (130) which cooperates with a thread (130, Fig. 6; Col. 6, lines 38-39) of the spindle nut so that the spindle is axially displaced with a rotation of the spindle nut; 
a hydraulic piston (142) of the piston/cylinder unit; 
a housing (110, 112) of the piston/cylinder unit which at least partially surrounds the spindle, the spindle nut and the hydraulic piston; and 
an anti-twist protection (138, 140) via which the spindle is secured against twisting during a rotation of the spindle nut, wherein the anti-twist protection includes a torque support (138) which is configured at the hydraulic piston and engages in an axial recess (140) of the housing, the recess forming a sliding surface for the torque support of the hydraulic piston (Fig. 6; Col. 6, lines 44-46).
7.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Down (US 2,218,605).
As per claim 1, Down discloses an electromechanical brake pressure generator (Title) for a hydraulic braking system of a vehicle, comprising: 
at least one threaded drive system (32, 37, 43, 45, 46) configured to convert a drive-side rotary motion into a translatory motion; and 

wherein the threaded drive system includes: 
a spindle nut (32) which is rotatable via an electric motor (13); 
a spindle (37) which cooperates with a thread (37, Fig. 1) of the spindle nut so that the spindle is axially displaced with a rotation of the spindle nut; 
a hydraulic piston (43) of the piston/cylinder unit; 
a housing (24, 25, 26, 38, 39, 41) of the piston/cylinder unit which at least partially surrounds the spindle, the spindle nut and the hydraulic piston; and 
an anti-twist protection (45, 46) via which the spindle is secured against twisting during a rotation of the spindle nut, wherein the anti-twist protection includes a torque support (45) which is configured at the hydraulic piston and engages in an axial recess (46) of the housing, the recess forming a sliding surface for the torque support of the hydraulic piston (Page 2, Col. 1, lines 27-40).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingston et al (US 6,230,492).
.
10.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Down (US 2,218,605).
As per claim 2, Down discloses the electromechanical brake pressure generator as recited in claim 1, wherein the housing is formed of at least two housing parts (24, 25, 26, 38, 39, 41) integrally joined to one another, and the sliding surface is continuous and seamless in an axial direction (46).  Down does not disclose the recess extending across the housing parts.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooved tubular member of Down by forming it as multiple connected parts in order to reduce the complexity of manufacturing, as there is no functional difference between a monolithic body and one formed from multiple fixed parts (See MPEP 2144.04(V)(B)).
11.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingston et al (US 6,230,492) in view of Platzer et al (US 2013/0327606).

Platzer et al discloses a brake wherein a contact shoe (26) via which the torque support rest against the sliding surface is situated at the torque support in a contact area with the sliding surface, the contact shoe being made of a material different from the hydraulic piston ([0023]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin of Kingston et al by coating it with Teflon as taught by Platzer et al in order to reduce sliding friction.
	As per claim 4, Kingston et al and Platzer et al disclose the electromechanical brake pressure generator as recited in claim 3.  Platzer et al further discloses wherein the contact shoe is made of a plastic material ([0023]).
12.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingston et al (US 6,230,492) in view of Leiber et al (US 2015/0076972).
As per claim 5, Kingston et al discloses the electromechanical brake pressure generator as recited in claim 1, wherein a portion (162) is formed at an axially outer end of the housing, so that a bearing (124b) for the spindle nut is attached in an axial direction between the portion and a housing projection (112).  Kingston et al does not disclose a caulking.
Leiber et al discloses a bearing arrangement wherein a caulking (142; [0083]) is formed at an axially outer end of the housing, so that a bearing (59) for the spindle nut is attached in an axial direction between the caulking and a housing projection (46).  Therefore it would have been obvious to one of ordinary skill in the art before the .
13.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingston et al (US 6,230,492) in view of Bourlon et al (FR 3047787).
As per claim 6, Kingston et al discloses the electromechanical brake pressure generator as recited in claim 1, but does not disclose wherein a radially outer end of the recess includes a rounding.
Bourlon et al discloses brakes wherein a radially outer end of the recess includes a rounding (26, Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove of Kingston et al by forming it with filleted corners as taught by Bourlon et al in order to improve operational tolerance.
14.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Down (US 2,218,605) in view of Platzer et al (US 2013/0327606).
As per claim 3, Down discloses the electromechanical brake pressure generator as recited in claim 1, but does not disclose a contact shoe.
Platzer et al discloses a brake wherein a contact shoe (26) via which the torque support rest against the sliding surface is situated at the torque support in a contact area with the sliding surface, the contact shoe being made of a material different from the hydraulic piston ([0023]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lugs 
As per claim 4, Down and Platzer et al disclose the electromechanical brake pressure generator as recited in claim 3.  Platzer et al further discloses wherein the contact shoe is made of a plastic material ([0023]).
15.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Down (US 2,218,605) in view of Leiber et al (US 2015/0076972).
As per claim 5, Down discloses the electromechanical brake pressure generator as recited in claim 1, wherein a portion (38) is formed at an axially outer end of the housing, so that a bearing (34) for the spindle nut is attached in an axial direction between the portion and a housing projection (26).  Down does not disclose a caulking.
Leiber et al discloses a bearing arrangement wherein a caulking (142; [0083]) is formed at an axially outer end of the housing, so that a bearing (59) for the spindle nut is attached in an axial direction between the caulking and a housing projection (46).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Down by retaining the bearing with a caulked portion as taught by Leiber et al in order to better retain the bearing.
16.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Down (US 2,218,605) in view of Bourlon et al (FR 3047787).
As per claim 6, Down discloses the electromechanical brake pressure generator as recited in claim 1, but does not disclose wherein a radially outer end of the recess includes a rounding.
.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Actuators
Parsons et al (WO 89/03783).
Miyake et al (US 5,302,008).
Takahashi et al (US 5,348,123).
Boisseau (US 6,357,835).
Drumm (US 2012/0160043).
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657